          Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 1 of 41

                                                                    RECEIVED
                                                              PIERCE COUNTY AUDITOR

                                                                    FEB O7 2020
                                                                                       FILED
                                                                                        Jt\N 3 1 2020
                                                                                          Superior Court
                                                                                       Linda Myhre Enlow
                                                                                      Thurston County Clerk




   IN THE SUPERIOR COURT OF THE STA TE OF WASHINGTON
              IN AND FOR THURSTON COUNTY
 Brian Cortland,

                   Plaintiff,
                                                    COMPLAINT FOR DISCLOSURE
                                                    UNDER THE PUBLIC RECORDS ACT
                                                    CHAPTER 42.56 RCW;
                                                    CONSTITUTIONAL CHALLEGNE TO
                                                    VOID RCW 42.56.250(8)

                                                    Case number:
                       V.                                                  20-2-00469 34
                                                    Date: January 31, 2020

 Pierce County, A Municipal Corporation

                   Defendant.


Mr. Brian Cortland, through his undersigned attorney, alleges as follows :

                                     I.          INTRODUCTION

    1. There is an old saying that a "picture is worth a thousand words." This adage stands for

       the proposition that a still image is so complex, that a picture may convey an idea more

       quickly and effectively than the written word.

   2. Pierce County is knowingly and intentionally withholding pictures from Mr. Cortland

       under the Public Records Act to ensure that he cannot speak one word about the


       pg. 1                              Complaint for Violation                       Joseph Thomas
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 2 of 41



   responsive pictures, let alone a thousand . Pierce County claimed an exemption in bad

   faith to withho ld documents from Mr. Cortland that were and are public.

3. Mr. Cortland now seeks review of Pierce County 's denial of their statutory ri ght of an

   opportunity to in spect and copy records. "The peopl e" says the PR A, "do not give their

   public servants the right to decide what is good for the people to know and what is not

   good for them to know." RCW 42.56.03 0.

                             II.       PUBLIC RECORDS AT ISSUE

4. Mr. Cortland 's October 31 , 2019 PRA request for: " [a]ny and all records of official

   photos and/or identification badges for Pierce County, Washington Prosecuting Attorney

   Frank Cornelius."

                             III.      JURISDICTION AND VENUE

5. Thi s Court has subject matter juri sdiction over thi s action and personal jurisdiction over

   the parties pursuant to RCW 42 .56.550(4).

6. Venue lies in thi s Superior Court under RCW 36.01 .050 as an alternative judicial district

   because this action is against a county.

7. Plaintiff Brian Cortland is a resident of Washington State.

8. Defendant Pierce County is an "agency" pursuant to RCW 42.56.010( l ).

9. Each of the records requested are "public record" because it seeks identifiable documents

   concerning the conduct and performance of government or governmental function

   pursuant to RCW 42 .56.010(3).




   pg. 2                                 Comp lain t for Violation                               Joseph Th omas
                of the Public Reco rds Act; Co nst itui onal cha llenge to RCW 42.56.250(8)       WSBA # 49532
                                                                               Law Office of Joseph Thomas PLLC
                                                                                         5991 Rainier Ave. S, # B
                                                                                     Seatt le, Washington 98118
        Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 3 of 41



                                   IV.       FACTUAL BACKGROUND

ID Badge

   10. The purpose of an identification badge ("ID badge") is inherent in its name - an official

      credential to identify a person to coworkers and the public.

   11. Pierce County has a county-wide poli cy for ID badges called "Pierce County

      Identification Badge" and is identified by policy number 2016-01-20. See Ex. A. The

      policy mandates in pertinent part that:

               All county employees, contractors, vendors and volunteers shall have
               readily visible and present on the person at all times the required issued
               Pierce County Identification card, while they are engaged in business
               activities on Pierce County facilities .. .

               Security and Law Enforcement shall ensure compliance and conduct
               verification of identification being visible or readily present.


      The Pierce County Identification Badge policy also has an enforcement mechanism . For

      the first violation "a verbal warning" is given "and voluntary compliance shall be

      sought." For the second violation the individual "shall have their card revoked and a

      meeting shall be convened between the Pierce County Security Manager, Human

      Resource Representative, Program Sponsor and the person involved." "If three violations

      occur within a 12 month period, the ID badge shall be revoked for a 12 month time

      period."

   12. Pierce County also has a Building Access and Control Policy which governs access

      control to Pierce County managed and controlled buildings and structures. The Building

      Access and Control Policy states in pertinent part: "Employees, Vendors and other ID


      pg . 3                                  Co mp lain t for Vio lation                                   Joseph Th o m as
                   of th e Publ ic Record s Act ; Co nstitu iona l cha ll enge t o RCW 4 2.56 250(8 )        W SBA # 49532
                                                                                         Law Office of Joseph Tho mas PLLC
                                                                                                   5991 Rain ier Ave. S., # B
                                                                                                Seattl e, Washingto n 98118
        Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 4 of 41




      Card Holding personnel must display their ID Cards on their outer-most garment of

      clothing at all times. " Ex. B.

   13. Pierce County Deputy Prosecuting Attorney Frank Cornelius ' ID badge is an official

      credential which is used to identify Mr. Cornelius to coworkers and the public. Mr.

      Cornelius' ID badge is attached to a lanyard, which is used to predominantly display an

      ID badge around one ' s neck, instead of keeping it hidden in the pocket. The ID badge at

      the top identifies Mr. Cornelius is a Pierce County employee. In bold letters Mr.

      Cornelius' name appears below his photo . Lastly, the ID badge identifies the department

      Mr. Cornelius works in - the prosecuting attorney ' s office. All the information on the

      front side of the ID badge is used to identify Mr. Cornelius to coworkers and the public.

   14. Mr. Cornelius ' ID badge is used by the public as a government issued credential to

      identify him by the public, including but not limited to Mr. Cortland.

Pierce County Denied Mr. Cortland's PRA Request at Issue in this Lawsuit

   15. On October 31 , 2019, Mr. Cortland, made a Public Records Act ("PRA") request to the

      Pierce County Prosecuting Attorney's Office for "[a]ny and all records of official photos

      and/or identification badges for Pierce County, Washington Prosecuting Attorney Frank

      Cornelius."

   16. Mr. Cortland's request did not seek the " month and year of birth in the personnel files of

      employees," but only sought official photos and ID badges.

   17. On November 13, 2019, Pierce County Public Records Officer Adrian McDaniel

      responded to Mr. Cortland's PRA request. No explanation was provided on how the

      search was performed or when it was performed. Ms. McDaniel explained that her

      pg. 4                                    Com plai nt for Vio lation                                  Joseph Th oma s
                    of th e Publ ic Record s Act ; Co nst itui ona l chall enge to RCW 42 .56 250(8)        W SBA # 49532
                                                                                       Law Office of Josep h Thoma s PLLC
                                                                                                  599 1 Rai nier Ave. S., # B
                                                                                               Sea ttl e, Washingto n 98118
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 5 of 41



   search yielded 3 documents . One document was withheld from Mr. Cortland in its

   entirety. The other two documents had redactions, where Mr. Cortland is not able to

   copy and inspect what is underneath the redaction. Ex. C.

18. In the November 13, 20 19 communication Ms. McDaniel attached an exemption log.

   The exemption log identifies the withholding and redactions were made pursuant to RCW

   42.56.250(9). Next to the claimed statutory exemption, Ms. McDaniel provided a short

   explanation stating "[p ]hotographs and month and year of birth in the personnel files of

   employees and workers of criminal justice agencies as defined in RCW 10.97.030 is

   exempt." The explanation uses the language from RCW 42 .56.250(8) and not RCW

   42.56.250(9). Ex. D.

19. At the conclusion of the November 13, 2019 letter Ms. McDaniel states that she is

   closing out the request, as she responded to it in full. Ex . C.

20. Mr. Cortland intended to communicate to third parties concerning the contents of the

   documents produced by Pierce County. Since the documents were entirely withheld or

   partially redacted, Mr. Cortland is unable to speak about the contents of the documents to

   third parties.

21. None of the documents produced by Ms. McDaniel appear to reference or identify global

   positioning system data.

22. At no time did neither Ms. McDaniel nor any other official from Pierce County clarify

   which exemption the agency was claim ing.




   pg . 5                                  Com p laint for Vio lat ion                                    Jose p h Th omas
                of th e Pub lic Reco rd s Act ; Co nst it u iona l chall enge t o RCW 42.56.250(8)         WS BA # 49532
                                                                                    Law Office of Joseph Thom as PLLC
                                                                                                599 1 Rainier Ave . S., # B
                                                                                             Sea ttl e, Wash ingto n 98 1 18
        Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 6 of 41



Mr. Cornelius' identity

   23. There is no question about Mr. Cornelius' identity, as it is already in the public domain

       through multiple pictures and videos of him on the internet. Mr. Cornelius appears to be

       Caucasian, with a shaved head, and a neatly groomed salt and pepper mustache and

       beard. Additionally, sometimes Mr. Cornelius wears glasses. Because of the public

       photos and videos of Mr. Cornelius in the public domain on the internet, anyone can find

       out Mr. Cornelius' identity.

   24. Pierce County Deputy Prosecuting Attorney Frank Cornelius' likeness and identity is

       currently publicly released and available on the website Alumnius.net at:

       https: alumni us.net seattk uni\(~rsit 1 s-9655- l 3#id 148456548 . This photo of Mr.

       Cornelius on Alurnnius.net is a tightly cropped headshot, which is a similar style to what

       may be used by actors or business people for marketing purposes. With Mr. Corn elius

       looking directly at the camera his eyes, nose, mouth, and ears are all clearly visible in the

       photo. Anyone with an internet connection is able to view Mr. Cornelius' headshot on the

       Alurnnius.net website.




       pg. 6                                Comp laint for Violat ion                                Joseph Thomas
                   of the Publi c Record s Act; Co nstituional chal lenge to RCW 42.56.250(8)        WSBA # 4953 2
                                                                                  Law Office of Joseph Thoma s PLLC
                                                                                            5991 Rainier Ave . S., # B
                                                                                         Seattle, Washington 98118
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 7 of 41



                e   «<°l   •   ....,..,,,ll,1),,.c!ll,ur,> J<   -   V




                                                                        Tl'IU dU ,ont:ni,1 •u... pellet rtoecrd1
                                                                         (~wt'l   OtV1 (¥# Jdvint <ll• Uor. .
                                                                            ..1~""'Clf'1, ~, • wl"•f..,.,..\,
                                                                        JIUllhc,U. ttc). b.1cQ:ruunJ rl!POl"tl' ,
                                                                            pt,ol,u, f.OU"t itx.--tl, ••Hlr • n
                                                                         \ " f or,.UG1>,pflao,e~n , "4,...,i,
                                                                             ,_...,    Pleu .. H caatt\11.,.._,
                                                                                      COl'dlufti"' • , ..   ,~,1'




25. Pierce County Deputy Prosecuting Attorney Frank Cornelius' likeness and identity is

   currently publicly released and avai lab le on the news website KUOW .org at:

   http: archivc.kuow.or~ post! lawsuit-refund-and-now-kev-witncss-troy-kellcy-trial . This
           11




   environmental portrait shows Mr. Cornelius' top half of his body. Again, this photo

   shows Mr. Cormelius' eyes, nose, mouth , and ears. Anyone with an internet connection is

   able to view Mr. Cornelius' environmental portrait on the KUOW .org website.




   pg. 7                                               Comp laint for Violat ion                                 Joseph Th omas
                               of the Public Records Act; Co nstit uional chal lenge to RCW 42 .56.250(8 )        WSBA # 49532
                                                                                             La w Office of Joseph Thomas PLLC
                                                                                                        5991 Rainier Ave. S., # B
                                                                                                     Seattle, Washington 98118
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 8 of 41




26. Pierce County Deputy Prosecuting Attorney Frank Cornelius' likeness and identity is

   currently publicly released and available on the website Datapile.com at:

   https:1 W\\\\ .datapilc.com pro frank-cornclius-lawycr-p90458024/. This is a tightly

   cropped portrait of Mr. Cornelius showing the top half of his body, which is a similar

   style to what may be used by actors or business people for marketing purposes. With

   Mr. Cornelius looking directly at the camera his eyes, nose, mouth, and ears are all

   clearly visible in the photo. Anyone with an internet connection is able to view Mr.

   Cornelius' headshot on the Datapile.com website.




27. There are also at least two videos of Mr. Cornelius performing the public duties of his job

   as a Pierce County Deputy Prosecuting Attorney, while in public. From the videos, an

   individual will be able to identify Mr. Cornelius' physical appearance, and other

   characteristics such as his voice.




   pg. 8                               Comp laint for Violation                               Joseph Th omas
               of the Public Records Act; Const itui onal challenge to RCW 42.56.250(8)        WSBA # 49532
                                                                           La w Office of Joseph Thomas PLLC
                                                                                     5991 Ra inier Ave. S., # B
                                                                                  Seatt le, Washington 98118
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 9 of 41



28. Pierce County Deputy Prosecuting Attorney Frank Cornelius' likeness and identity is

   currently publicly released and available in the video, Green v Pierce County 1 March

   2019 Motion to Compel, by Libertys Champion on YouTube at:

   https: /, www.youtubc.conl!watch'?, - dhkGR7Ml53A . Thi s vi deo shows Mr. Cornelius

   advocating on behalf of his employer Pierce County in open court. Consistent with the

   photos above, the video shows Mr. Cornelius with a shaved head, and a salt and pepper

   beard and mustache.

            a   VouTube                s,-arc,h




            Green v Pierce County 1 March 2019 Motion to Compel
                  Liberl ys Champion


                                                                                   840 views



29. Pierce County Deputy Prosecuting Attorney Frank Cornelius' likeness and identity is

   currently publicly released and available in the video, Motion for Discretionary Review-

   Court of Appeals, by Libertys Champion on YouTube at:

   https: I www.youtube.com/watch'!,,=82oSJ5Zm7GE. This video shows Mr. Cornelius

   advocating on behalf of his employer Pierce County in open court. Consistent with the



   pg. 9                                          Comp laint for Violat ion                        Joseph Th omas
                of the Public Reco rds Act; Co nstit uional cha ll enge to RCW 42 .56.250(8 )         WSBA # 49532
                                                                                Law Office of Joseph Thomas PLLC
                                                                                           5991 Rainier Ave. S., # B
                                                                                        Sea ttle , Washingto n 98118
       Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 10 of 41



      photos above, the video shows Mr. Cornelius with a shaved head, and a salt and pepper

      beard and mustache.



                a    VouTube               S,•,,rch




               Motion for Di scretionary Review-Court of Appea ls
                       Libertys Champion

                       l·MMF ·                                                        267 views
               J..   .......                                                             .,ti,._   .,




PCPAA and Frank Cornelius v. Green and Pierce County, 19-2-11698-1.

   30. On October 24, 2019 the Pierce County Prosecuting Attorney's Association and Pierce

      County Deputy Prosecuting Attorney Frank Cornelius filed cause 19-2-11698-1 in Pierce

      County Superior Court. The lawsuit seeks to prohibit Pierce County from producing

      "official photos" and "ID badge" of Mr. Frank Cornelius. Ex. E.

   31 . The complaint in cause number 19-2-11698-1 expressly seeks relief in the form of:

      "Declaring that County records containing official photos and/or identification badges of

      public employee members of Plaintiff PCP AA, including but not limited to those of

      Plaintiff Cornelius, are exempt to disclosure under the PRA."


      pg. 10                                          Complaint for Violation                                    Joseph Th omas
                     of the Public Records Act; Co nstit u ional cha llenge to RCW 42 .56.250(8)                  WSBA # 49532
                                                                                    Law Office of Joseph Thomas PLLC
                                                                                                        5991 Ra inier Ave . S., # B
                                                                                                   Seattle, Washington 98118
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 11 of 41



32. Additionally, the complaint in cause number 19-2-11698-1 expressly seeks relief in form

   of: "Providing temporary , preliminary, and permanent injunctive relief enjoin ing the

   County from disclosing the official photos and/or identification badges of public

   employee members of Plaintiff PCP AA, including but not limited to those of Plaintiff

   Cornelius, as contained in County records ."

33. This above entitled lawsuit and cause number 19-2-11698-1 are both litigating the same

   issue - whether Pierce County Deputy Prosecuting Attorney Frank Cornelius ' official

   photos and ID badge should be produced under the Public Records Act, Chapter 42.56

   RCW.

34. As of the date of the filing of this Complaint, Mr. Cortland is not a named party in cause

   number 19-2-11698-1.

35. Mr. Cortland has never been asked to be a named party in cause number 19-2-11698-1 to

   defend his statutory right to copy and inspect Pierce County Deputy Prosecuting Attorney

   Frank Cornelius ' official photos and ID badge.

                                    FIRST CAUSE OF ACTION

                                  RCW 42.56.550
                       DENIAL OF THE RIGHT TO INSPECT AND COPY

42. All preceding paragraphs are incorporated by reference as though fully set forth herein .

43. State law provides the PRA "shall be liberally construed and its exemptions narrowly

   construed to promote this public policy and to assure that the public interest wil l be fully

   protected." RCW 42 .56.030. The PRA also provides that " [c ]ourts shall take into account

   the policy of this chapter that free and open examination of public records is in the public


    pg. 11                               Com pl ain t fo r Vio lation                                Joseph Th oma s
               of th e Publi c Reco rd s Act; Co nstitui onal challe nge to RCW 42 .56 250 (8)        W SBA # 49532
                                                                                 Law Office of Josep h Th omas PL LC
                                                                                            5991 Rainier Ave. S. , # B
                                                                                         Seattl e, W as hington 98118
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 12 of 41



   interest, even though such examination may cause inconvenience or embarrassment to

   public officials or others." RCW 42.56.550(3).

44. Pierce County violated Mr. Cortland' s statutory right to copy and inspect records under

   the Public Records Act when claimed a sham exemption of RCW 42.56.250(8) . But not

   all three elements of RCW 42.56.250(8) apply to Mr. Cortland 's request to make this a

   valid exemption. Mr. Cortland did not request the " month and year of birth in the

   personnel files of' Frank Cornelius, in order for Pierce County to be able to assert this

   exemption.

45 . Pierce County further violated Mr. Cortland ' s statutory right to copy and inspect records

   under the Public Records Act by claiming an exemption when Mr. Cornelius ' photos and

    likeness were already in the public domain . "Under (the] public-domain doctrine,

    materials normally immunized from disclosure under FOIA lose their protective cloak

   once disclosed and preserved in a permanent public record. " Muslim Advocates v. US

   Dept. of Justice, 833 F. Supp. 2d 92, 99 (D .C. Cir.2011) (quoting Cotton e v. Reno , 193

    F.3d 550, 554 (D.C.Cir.1999) (citing Niagara Mohawk Power Corp. v. United States

   Dep't of Energy, 169 F.3d 16, 19 (D.C.Cir.1999)). There was no exemption for Pierce

   County to claim when Mr. Cornelius' image and likeness was already in the public

    domain.

                                   SECOND CAUSE OF ACTION

                DECLA RATORY JUDGMENT under Chapter 7.24 RCW


46. All preceding paragraphs are incorporated by reference as though fully set forth herein .


    pg. 12                                 Com pl aint for Viola t ion                                    Joseph Th o m as
                of th e Publi c Record s Act ; Con st itui onal challenge t o RCW 4 2.56.250(8)            W SBA # 49532
                                                                                    Law Office of Josep h Thomas PLLC
                                                                                              5991 Ra inier Ave . S., # B
                                                                                           Sea t t le, Wa shington 98 118
     Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 13 of 41



47. RCW 42.56.250(8) is void on its face because it is an unconstitutional content-based

   regulation, which violates the First Amendment to the United States Constitution. See

   U.S. Const. amend. I; Reedv. Town of Gilbert, Ariz, 135 S. Ct. 2218 , 2231 (stating

   "content-based restrictions on speech, those provisions can stand only if they survive

   strict scrutiny"). The statute, RCW 42 .56.250(8), distinguishes amongst requestors based

   upon the content of the document. If the documents contain "Photographs and month and

   year of birth in the personnel files of employees and workers of criminal justice agencies"

   then only the media can receive the documents under the plain language of RCW

   42 .56.250(8). Mr. Cortland is not a member of the news media.

48. Mr. Cortland's request is protected speech under the First Amendment. When making

   the request, Mr. Cortland communicates to the government about which documents he

   wants. Hobbs v. State, 335 P. 3d 1004, 1011 n. 12 (Wash. Ct. App. 2014) (stating "the

   purpose of the PRA is best served by communication between agencies and requestors") ;

   WAC 44-14-04003 (stating "Communication is usually the key to a smooth public

   records process for both requestors and agencies"). After receiving the documents, Mr.

   Cortland also communicates with others about the contents of the documents. See Fritz

   v. Gorton, 83 Wn.2d 275,296 (1974) (explaining "the right to receive information is the

   fundamental counterpart of the right of free speech").

49. Under the First Amendment there is no difference between news and non-news media.

   See Citizens United v. Federal Election Com 'n , 130 S. Ct. 876, 905-06 (20 10) (stating

   "[w]ith the advent of the Internet and the decline of print and broadcast media ... the line

    between the media and others who wish to comment on political and social issues

    pg . 13                               Co mpl aint for Vio lation                                  Jose ph Th o m as
               of th e Publ ic Record s Act; Con stituional ch allenge t o RCW 42 .56.250 (8)          W SBA # 49 532
                                                                                Law Offi ce of Joseph Tho m as PLLC
                                                                                            5991 Rai nier Ave. S., # B
                                                                                        Sea ttl e, W as hingto n 98 118
        Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 14 of 41




       becomes far more blurred") ; Obsidian Finance Group, LLC v. Cox, 740 F. 3d 1284, 1291

       (9th Cir. 2014) ( stating "[t ]he protections of the First Amendment do not turn on whether

       the defendant was a trained journalist, formally affiliated with traditional news entities,

       engaged in conflict-of-interest disclosure, went beyond just assembling others' writings,

       or tried to get both sides of a story"); Snyder v. Phelps, 5 80 F .3d 206, 219 n. 13 (4th

       Cir.2009), affd, 131 S.Ct. 1207 (2011) ("Any effort to justify a media/nonmedia

       distinction rests on unstable ground, given the difficulty of defining with precision who

       belongs to the media."); Flamm v. Am. Ass 'n of Univ. Women, 201 F.3d 144, 149 (2d

       Cir.2000) (holding that "a distinction drawn according to whether the defendant is a

       member of the media or not is untenable").

   50. There is no governmental purpose that can justify the content-based restriction in RCW

       42 .56.250(8). The content-based restriction in RCW 42.56 .250(8) provides photos and

       dates of birth of criminal justice agency employees to the news media and no one else.

       The purpose with giving the documents to the news media is for it to be published by the

       news media, or simply putting the documents in the public domain. It cannot serve any

       legitimate government purpose for the documents to be given to news media to be

       disseminated to the public, and not to the public directly.

   51 . Consequently, since RCW 42.56.250(8) is an unconstitutional content-based restriction,

       there is no valid exemption to redact or withhold the responsive documents, and Pierce

       County violated Mr. Cortland ' s right to copy and inspect records under RCW 42.56 .550.

                                     V.        REQUEST FOR RELIEF

Mr. Cortland requests that this Court grant the following relief:

       pg. 14                                Com plaint for Viola ti o n                                 Joseph Th omas
                   of th e Public Reco rd s Act ; Con stitui ona l chall enge to RCW 42 .56 250(8)         WS BA # 49532
                                                                                      Law Office of Joseph Thomas PLLC
                                                                                                 599 1 Rainier Ave. S., # B
                                                                                              Seattle, Was hingto n 98 118
    Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 15 of 41



52. A show cause order pursuant to RCW 42.56.550( 1) why Pierce County denied Mr.

   Cortland an opportunity to inspect or copy the requested public record.

53 . An order requiring Pierce County to produce the requested public records for Mr.

   Cortland to immediately copy or inspect, as per his statutory right under the Public

   Records Act.

54. An order directing Pierce County to pay a daily statutory penalty to Mr. Cortland, not to

   exceed $100, per page per day, as allowed by RCW 42 .56.550(4) for each individual

   record withheld until Pierce County responds to each of the outstanding public records

   requests and provides all responsive documents. Soter v. Cowles Pub. Co. , 174 P. 3d 60,

   78 (Wash. 2007) (stating "[f]or practical purposes, the law treats a failure to properly

   respond as a denial)).

55 . All costs and reasonable attorney 's fees , pursuant to RCW 42.56.550(4), incurred in

   connection with prosecuting this legal action, if any, including all appeals.

56. An order invalidating and finding RCW 42.56.250(8) unconstitutional as it is a content-

   based regulation which violates the First Amendment to the United States Constitution.

57. Any other such relief this Court deems as equitable.

   Dated this 31 day of January 2020.



                                        Respectfully submitted,

                                        The Law Office of Joseph Thomas PLLC




    pg. 15                                 Co mp laint for Vio lation                                      Jose ph Th o ma s
               of th e Publi c Reco rd s Act ; Con stitu iona l chal lenge t o RCW 4 2. 56.250 (8)          W SBA # 49 532
                                                                                     La w Offi ce of Jose ph Th o ma s PL LC
                                                                                               5991 Rai nier Ave . S., # B
                                                                                            Seattle, Was hingto n 98118
Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 16 of 41


                                                           RECEIVED
                                                       PIERCE COUNTY AUDITOR

                                                          FEB Ol 2020




                             •
                            1           it
             Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 17 of 41




                     PIERCE COUNTY SECURITY PROGRAM
                     POLICIES AND PROCEDURES
 TITLE : Pierce County Identification Badge   EFFECTIVE:   January 2016     POLICY#: 2016-01-20


APPROVED BY:                                  REVISION DATE:                POLICY CATEGORY:


APPLIES TO:    County Wide                    NEXT REVIEW DATE:




POLICY
All county employees, contractors, vendors and volunteers shall have readily visible and present
on the person at all times the required issued Pierce County Identification card , wh ile they are
engaged in business activities on Pierce County facilities . Exceptions to this rule shall be
submitted in writing to the Pierce County Security Manager who shall have sole decision-making
authority to provide an exception based upon a clearly identified safety issue. At no time is anyone
authorized to loan , share or provide access to anyone not present with a County Identification
Card . Failure to comply with this section of the policy could lead or result in discipline.
Security and Law Enforcement shall ensure compliance and conduct verification of identification
being visible or readily present. Supervisors shall also provide compliance oversight on this issue
and provide notification to Facilities-Security Management any actions taken as it applies to this
policy.
Each person is responsible for the issued identification card and shall immediately notify the
supervisor and the Facilities Security Management team of any lost, stolen or misplaced
identification cards. Failure to do so could lead or result in discipline.
Initial identification cards will be provided at no cost to those requiring an identification card. The
cost shall be absorbed through the Facilities-Security Management operations budget.
Employees initial card and replacement cards will be managed by the Human Resource
Department.
Contractors, vendors , volunteers and all other non-county employees initial card and replacement
cards will be managed by the Facilities-Security Management team.
Department Security Coordinators are responsible for notification to the Facilities-Security
Management Team for any employee , contractors , vendors or volunteers sponsored by the
program access requests, changes, alterations or removal of access. See Access Policy #2017-
08-09
Replacement identification cards can be created if a card is stolen , lost, misplaced or the
employee desires a new photo or name change.
        Replacement Cost responsibilities are as follows:
                Stolen-if police case number provided Facilities-Security Management will absorb
                the replacement cost.
                Lost or misplaced- employee is responsible for the replacement cost.
           Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 18 of 41


              New Photo- employee is responsible for the replacement cost
              Name Change- Facilities-Security Management will absorb the replacement cost
              Worn Out/Non Functioning-Security Management will absorb the replacement cost
              Other circumstances-Cost decision will be decided based upon the facts as viewed
              and presented to the Pierce County Security Manager and the Human Resource.


Replacement costs that are required by the employee, contractor, vendor, visitor shall be paid to
Finance and directed into the Facilities-Security Management program for cost recovery.



PROCESS
Background policy compliance shall occur prior to issuance of a Pierce County Identification Card
(See Policy#2017-04-01)
Upon completion of background process , employees shall work directly with Human Resources
for the issuance of their Identification Card. Contractors , vendors , volunteers and all non county
employees shall work directly with Facilities-Security Management Team for the issuance of their
identification card.
Upon being issued a County Identification card, each person shall work directly with their
Department Security Coordinator to obtain access needed to conduct their county business.
Department Security Coordinator is responsible to ensure appropriate training and documents are
completed for special and unique access areas (PREA, CJIS areas). Please refer to CJIS
Background Policy #2017-02-01
Sponsors are responsible to ensure contractors , vendors and volunteers understand the County
Policy and requirements.
Supervisors, Law Enforcement and Security has responsibility for enforcement of the policy and
visible challenge for identification.
Violations will be reported to the Security manager for policy compliance.
Security Manager is responsible to ensure Sponsor is aware of any violations of this policy.
Program sponsor is responsible for retrieval of the Identification Card upon separation from Pierce
County duties and to immediately notify the Pierce County Lenel Administrators as well as the
Security Operations Center (SOC) of the need to deactivate a card. Card shall be sent in inter-
department mail to the Pierce County Security Manager at 1102 Tacoma Avenue, Suite 302
Tacoma WA 98402.
Pierce County Lenel Administrator(s) are responsible for the deactivation of any identification card
that has access rights granted to it as well as the collection and safe storage of access cards
returned to the Security Department.
           Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 19 of 41


PROCEDURE
Department Sponsor gets appropriate backgrounds completed and works to schedule the photo
session for the sponsored (HR for employees , Facilities Security for all others).

Upon issuance of the Identification card , Department Security Coordinator makes formal request
for access needed to conduct their business and task. This shall be the assigned Pierce County
Lenel Administrator PCLA).

The PCLA shall make the access additions as requested, if appropriate , and notify the Sponsor
as well as the Sponsored to test access ability.

In the event the PCLA determines that the requested access is not appropriate , notification to the
Security Manager for final decision shall occur. If denial occurs , the Security Manager shall ensure
the Department Sponsor is notified and explanation provided.

Upon a loss, misplacement, stolen identification card, the owner of that particular card shall
immediately notify their immediate supervisor as well as the SOC at 253-798-3997.

Supervisor shall follow-up with Security Manager to ensure notification was made and card
deactivated.

For any other reason requesting a card change , the owner of the card shall make the request to
the supervisor. If the supervisor approves of it, the supervisor shall work directly with the PCLA
for scheduling , collection of the old card and issuance of the new card.

For associated costs for replacement of the issued identification card that fall on the responsibility
of the owner of the card , replacement shall not occur until such time as the fee 's associated are
paid in full. Replacement fees being absorbed by the operation budget of the Facilities-Security
Manager shall allow an immediate replacement. The PCLA upon being informed of this category
shall ensure authorization from the County Security Manager. PCLA is responsible for tracking of
all incidents involving the programs they support.

ACTIONS
In the event a person is found to have violated this policy, they shall be provided a verbal warning
and voluntary compliance shall be sought. Entry into the Lenel Persons record database shall be
made by the Facilities Security Manager.

In the event a person is found to have violated this policy a second time , they shall have their card
revoked and a meeting shall be convened between the Pierce County Security Manager, Human
Resource Representative , Program Sponsor and the person involved. Pierce County Security
Manager shall have the authority to re-issue the Identification card after the meeting if deemed
appropriate.

In the event a person is found to have violated this policy a third time in a 12-month time period ,
the authority shall be revoked for a 12 month time period.
Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 20 of 41
                                                               RECEIVED
                                                        PIERCE COUNTY AUDITOR

                                                           FEBO 7 2020




                             •
                            1 it
        Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 21 of 41




BUILDING ACCESS AND CONTROL
POLICY
Th e following pol icy outlines security measures specifically designed to govern access
control to Pierce County managed and controlled build ings and structures. This policy
applies compliance and established protocol to all county employees , vendors and
associates to minimize the risk associated with intentional or unintentional acts or
breaches of access against Pierce County.

ELIGIBILITY
 All employees under County jurisdiction including temporary personnel as
defined within the policy. Vendors , contractors , contract employees and select non-
government entities (IE : South Sound 911) are also requi red to be in compliance with
this pol icy.

GUIDELINES
A. Control Procedures
In order to effectively manage Access Control to Pierce County Government and to
protect the safety of all employees and the vi siting public, the followi ng procedures shall
be adhered to :

     1. All personnel shall be issued only the authorized Pierce County ID card upon
         hire. An ID card sha ll consist of a photo ID for identification that will also provide
         access for approved areas of need for the respective employee , vendor,
         contractor.
2. Employees, Vendors and other ID Card Holding personnel must display their ID
Cards on their outer-most garment of clothing at all times .
3. It is not permitted to share ID cards , or to "piggy back" into a building or secured
area .
4. The Access Control System should contain programming information to limit
access areas and timings , as designated by the employees manager, through the
identified Security Access Manager.
5. The issued ID card shall contain sufficient information to identify the individual
(ie : name, photograph).
6. Any changes to the issued County identification card must be approved by the
Security Manager.
7. Secu rity shall be notified of all separations or terminations of employees of
temporary workers to deactivate the card . The employee/temporary employee's
manager is responsible for collecting the ID card upon separation and returning it
to Security.
B. Access Card Issuan ce
Requests for new ID cards must be accompanied by an "Access Application Form "
available from Security.
All requests for the production of a new access card or mod ification of an existing card
shall be provided by:
1. Human Resources or the Employees Manager for new employees ,
2. Employees Manager for transferred employees or for current employees
       Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 22 of 41




requiring access modification
3. Relationship Manager for vendor/contractors
It is the responsibility of Security Services to enter th e new employee data into the
access control system following the guidelines of the system and this policy.
C. Tem porary Pers on nelNolunteers
1. In some scenarios, temporary personnel, vendors or volunteers (referred to as
temporary employees) may be required to support County operations.
Temporary personnel that frequent the Campus or are assigned to the Complex
shall be eligible to receive ID cards.
2. The Background color of temporary personnel ID cards shall be different in color
than the background of employee cards to easily distinguish them .
3. The manager responsible for the relationship shall complete an Access
Application form and authorize the required access. This form shall be provided
to Security Services.
4. All temporary cards shall have a maximum length of 90 days prior to
automatically expiring. This will ensure limited exposure to temporary personnel
who are no longer servicing Pierce County where security has not been
notified. In all separations or terminations , Security should be notified .
5. The length of expiry on any temporary card may be extended upon the
relationship manager's written approval (ie: e-mail). This extension request will
then be filed with the temporary employees original access application form by
Security.
6. To simplify the expiration process , all temporary cards shall be set to expire on
the last day of the quarter (ie: March 31, June 30 , September 30 , December 31 ).
Relationship managers will be able to easily identify the first day of each quarter
as the date by which authorization extensions are due in to Security.

D.Key lssuance
1. Security shall maintain a listing of issued keys and share this listing with HR on a
frequent basis. Facilities Management manages key issuance in some buildings ,
and their system of tracking and maintaining keys should be identical to
Security's.
2. Procedures for issuing keys should mirror that of access control cards, in that an
application form for keys should be completed by the employee's manager. The
issuance of physical keys should be limited and highly scrutinized, as the
management of lost, stolen or unreturned keys is a difficult and expensive process.
3. Keys that control the perimeter of any building shall not be issued unless
required specifically for an individual's job function , or as approved by the
Director of their department. Issuance of such keys will be to departments only -
not to an individual, unless approved by the Chief Security Officer. Perimeter
keys, when issued , should remain in a departmental lock box or other secure
area , and should not be taken home by personnel.
4. Temporary employees , contract employees and/or volunteers shall not be issued
keys on a permanent basis. Should physical key use be required to fulfill a job
function, keys should be managed within the department and signed in/out to the
temporary employee on an as-needed basis.
        Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 23 of 41



E. Resignations and Terminations
1. Security shall be notified in writing , where possible , of a termination or separation
slated to take place. As this is a sensitive area for HR, Management and the
Employee, caution should be used in the handling and timing of the deactivation
of terminated employees ID card .
2. Once a termination has taken place, the ID card shall be collected by
HR/Management. The ID card shall be returned to Security, and all access to
the ID card removed , and the card destroyed .
3. If the terminated employee did not have his/her ID card on their person ,
HR/Management shall ask that the ID card be mailed back to Security. Security
shall be notified , and will remove all access associated with the card .
4. If HR/Management was unable to retrieve the card for any other reason , Security
shall be immediately notified , and the above steps shall be followed .
5. Terminated employees should not be allowed back into the workspace following
the termination for any reason.

F. Lost or Stolen ID Cards/Badges
1. Access ID cards act as keys , and should be treated as such if lost or stolen .
2. Lost or Stolen badges must be reported to Security immediately. Lost or stolen
badges shall have access removed from the card. The "tracking " feature shall be
enabled on any lost/stolen card in hopes that any unauthorized use can be
discovered by Security personnel and/or CCTV.
3. There shall not be any fee associated with lost or stolen badge/ID cards or keys.
4. If ID card that was lost is later found, it should be turned into security to be
destroyed. Employees may not possess more than one ID card.

G. Exceptions
1. Exceptions to policy are not possible , unless approved in writing by the Security
Program Manager.
Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 24 of 41

                                                         RECEIVED
                                                     PIERCE COUNTY AUDITOR

                                                        FEB 07 2020




                             •
                            1 it
       Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 25 of 41

Pierce County
Office of Prosecuting Attorney                                                         MARY E. ROBNETT
                                                                                         Prosecut ing Attorne
REPLY TO
CIVIL DIVISION                                                                    Ma in Office (25 3} 798-6732
955 Tacoma Avenue South Suite 30 1
Tacoma Wash ington 984 02 -2 160
FAX (253 l 798-67 13




                                         November 13. 20 l ()



Brian ( "ortland
tightpubliccorruption 11 yalwo.com

RI::     Public Record s Request Dated October _) 1. 20 19. PA Rclcrcnce ~o . 19-
         :20-B

Dear Mr. Con land:

Your public records request receiH·d by me in the Ci\'il Div ision n!'the oflice of the Pierce
County Prosecuting Attorney on October 3 l . 2019 , as ks for the fo ll owing records 1·ro111 the
lilc s of the Pierce County Prosecuting Attorne~··s Olfo.-e :

        I . Any und aL/ record, qi o(liciul photo.\ and or identification /)(1(/Ke., _lor f iurc·e
        ( ·ounrr. Washington Prnsec11ri11g Aflorney Frank ( ·orne/i11s.
        :: ((your ugencr ;, cluiming ,111 ext·mpt ion ro /h t! uhore rt!q11e,·r :: I. pleas!:' 111·o ricle
        n111r agen(r's exe111prion log UII(/ rhe t'xen1rJl i n11 _rour ugency is duiming

I ha\e completed the search for the requested <locuments. Three (1) pages we re locatcJ
that arc responsi\'e to :,our request. or these pages. t\,o (2) ,,ill he releascJ to you . Please
see the attac hed exemption log for addi tion al informa ti on regardin g red uc tio ns and
exem ptions that apply to these reco rds.

PlcJsc be ad\·iscd that on July 2.2019. by OrJinanL·c 20 I 9-27 . the Pierce County C<,uncil
amended Chapter 2.0-l or the Pierce County Code consistent with RCW 42 .56.120.
cstabli ~d1ing addi ti onal fee s for the uploading and elcctninic dc li,c r: or public rcc1)rJ s.
lhe ordinance also create i a fee ,,·ai, er for a certain qu ant ity or record~. The ordinance
becam e cffecti, e July 22. 20 19.

 f'hc records \\ill be availabk electrnnically through hlclocker. a file share portal . rl1e
email address yo u supplied l,f fightpubliccorn1ption 'a 1:ahoo.com will receive an emai l
informing you that I ha,·e shared a file with:,. ou and a link to the documen t that\\ ill enable
:Ou to <.hrnnload it to your computl'r.

Filelockcr automatically deletes li:Cs after twenty-one days. The f'il e ,Yill he a\'aibhlc 10
:, ou until December -L 20 l 9. Please ad\·i c i r you need add iti onal time tn rL·triC\"C the lik.
Ir you ha\'c question. or difficulty accessing the tile. pkasc contact me so that] ma:
address the issue and or redirect dcli\"C:ry or the record s.
         Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 26 of 41
I,ctter to Brian Conl and
Date : :\!ovember 13.20 19
Page 2


At this time, I am closing this request in that 1 have respon<le<l to it in full. Should you have
questions or concern s regarding this request. please contact me referencing PA Reference
 \: o. l 9-2043 .

                                                                                Sincerely.

                                                                                C. .;n c£;CuLu/
                                                                                A. MCDA     IE! ,
                                                                                Public Records Orticer

                                                          DECLARATION OF \<IAILING
  I declare under penalty of pefjury that on his da e I e ailed a properly addressed envelope/document directed o lhe 1nd1v1dua1referenced
above lo fightpubliccorrupt1on@yahoo com                                                          ,

  Dated \ \   ll..?\ \q          at Tacoma Washington             .!17 cl)CULu./J
Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 27 of 41
                                                          RECEIVED
                                                      PIERCE COUNTY AUDITOR

                                                         FEB O7 2020




                             •
                            1           it
                                                       Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 28 of 41




      A          B       C         D            E                F                       G                      H                                                         I                                                        J
          ,;         ..,
                     C

           .
          !!!
           u
          ,,
                     E
                     i
           e         u
           "'0
           C:
                     J
          t:o-                                                                                              Author



                     I
           Q. C:
    ,,., i • .2E                                                                Brief Description
                                                                                                        (and reci pient if
                                                                                                           record Is a

    ,," ::,U uO
    ::,                      PRR Bates                   Date of Creation           of Record          com munication)
                                                                                                                                                                                                                           Additional
2
     e 2:
    D.               I
                             Stamp Page
                               Number      Record Type
                                                         (11111 Denotes Work
                                                              Product)
                                                                                 (###. Denotes Work
                                                                                     Product)
                                                                                                      ( - Denotes Work
                                                                                                          Produc1)           Statute I Description of Exemption I How Exemption Applies to Prosecutor Records              Identification
          D. "'




3
          X                  1-2          See record     See record            See record             See record             RCW 42.56 250(9) I Employment and licensing information exempt from pub lic inspection I Applies to
                                                                                                                             Photographs and month and yea r of birth in the personnel files of employees and workers of redac ion code
                                                                                                                             crim inal justice agencies as defined in RCW 10.97 .030 is exempt. Redacted or exempted     number 1.
                                                                                                                             material consists of a photograph of a county deputy prosecutor, who is an employee of a
                                                                                                                             criminal justice agency pursuant to RCW 10.997 .030 (County Prosecuting Attorney's Office).
4
                     X       3            Official       Unknown               Photograph of          Unknown                RCW 42 .56 250(9) I Employment and licens ing information exempt from public inspection I
                                          employee                             employee                                      Photographs and month and year of birth in the personnel files of employees and workers of
                                          photograph                                                                         criminal justice agencies as defined in RCW 10.97 .030 is exempt. Redacted or exempted
                                                                                                                             material consists of a photograph of a county deputy prosecutor, who is an employee of a
                                                                                                                             criminal justice agency pursuant to RCW 10.997 .030 (County Prosecuting Attorney's Office).
5




                                                                                                                                                                                                                                Cortland Ex Log .xlsx
                                                                                                                                                                                                                                             Page 1
Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 29 of 41
                                                         RECEIVED
                                                     PIERCE COUNTY AUDITOR

                                                         FEB O7 2020




                             •
                            1           it
                Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 30 of 41
                                                                                                             E-FI LED
                                                                                                    IN COUNTY CLERK'S OFFICE
                                                                                                  PIE RCE COUNTY . WASHIN GTOt'-

                                                                                                       October 24 2019 1 31 PM

                                                                                                            KEVIN STOCK
                                                                                                           COUN    CLERK
                                                                                                         NO: 19-2 11698-1

 2

 3
 4

 5

 6
                      lt'I THE SUPERlOR COURT OF THE STATE OF WASIDNGTON
 7                                IN AND FOR THE COUNTY OF PIERCE

 8   PIBRCE COUNTY PROSECL1ING
     ATTORNEYS' ASSOCIATION, a Washington
 9   mutual corporation, and FRANK CORNELIUS, an           PLAIN'flFFS' COMPLAINT FOR
10
     indl vi dual,                                       · DECLARATORY JUDGME 1T AND
                                                           INJUNCTIVE RELIEF
11                                     Plaintiffs,

12                          vs.

13   BRIAN GREEN, an individual, and PIERCE
14   COUN1Y, a Washington municipality,

15                                     Defendants.

16
                                  I.        SUMMARY OF COMPLAlNT
17
              Plaintiffs Pierce County Prosecuting Attorneys ' As ociation ("PCPAA'') and Frank
18
     Cornelius bring this action for declaratory and injunctive relief against Defendants Brian Green
19
     and Pierce County (''the County"). Plaintiff: seek a declaratory judgment holding:
20
         •    That the public employee members of PCP AA, i.ncluding but not limited to Plaintiff
21
              Cornelius, have a right of privacy under Article 1, Section 7 of the Washington
22            Constitution which would be violated if the County disclosed records which contain
              their official photos andior identification badges in respon e to requests made by
23            Defendant Green under the Public Recordq Act ("PRA"); and

24       •    That Defendant Green is not a member of the "news media" for purposes of RCW
25            42.56.250 (8) and RCW 5.68.010 (5), and that records containing official photos and/or
              identification badges of PCPAA member employees, including but not limited to
26


     PLAINTIFFS' COMPLAINT FOR                                    f 'RElM t.:NO J ACK O   & TARtl lt', Pl ,LC
     DECLARATORY JUDGYIENT AND                                     900 SW 16m STIU31•~T, L"l'rn 215
     INJUNCTIVE RELIEF                                                    RE TON, WA 98057
                                                                           'ft:L: (206) 582-6001
           Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 31 of 41




            Plaintiff Cornelius, are exempt from disclosure when requested by Defendant Green in
            PRA requests.
 2
     P laintiffs further seek an order enjoining the County from disclosing record containing official
 3
     photos and/or identification badges of PCPAA's member employees, including but not limited
 4
     to Plaintiff Cornelius, absent consent by such PCP AA member employees.
 5
                                            n.      PARTIES
 6
            2.1     Plaintiff PCPAA is a Washington mutual corporation and a professional
 7
     association of its members, nil of whom are employed by the Pierce County Prosecuting
 8
     Attorney's Office as Deputy Prosecuting Attorneys. PCPAA is also the exclusive bargaining
 9
     unit for its members. The principal office of PCP AA is located in Pierce County, Washington,
10
     where PCP AA conduct bu ines .
11
            2.2     Plaintiff Frank Cornelius is an individual person who is and was at a!J relevant
12
     limes employed by the Pierce County Prosecuting Attorney 's Office as a Deputy Pro ·ecutiog
13
     Attorney. Plaintiff Cornelius is a member of PCPAA and a resident of King County,
14
     Washington.
15
            2.3     Defendant Pierce County is a municipality located in Pierce County,
16
     Washfogton. The P ierce County Prosecuting Attorney's Office is a department of the C'.-0unty.
17
            2.4     Defendant Brian Green is an individual per on. On information and belief,
18
     Defendant Green is a resident of Lewis County, Washington.
19
                                m.      JUJU 'DJCTIO. AND VE 'UE
20
            3 .1    The Court has jurisdiction over this matter pursuant to RCW 2.08.010,          haptcr
21
     42 .56 RCW, Chapter 7.24 RCW, and Chap ter 7.40 RCW.
22
            3.2     Venue is proper in Pierce County Superior Court, Pierce County, Washington,
23
     pursuant to RCW 36.0l.050 RCW 42.56.540, RCW 4.12.020, and RCW4.12.025.
24

25

26

     PLAINTI..FFS' OMPLAINT FOR                       2                                       PLLC
                                                                   FREIMIJNn JACKSON & T AIU>tF,
     DECLARATORY JUDGME T AND                                       900SW161 11 TREET,SUITE215
     NJU'.'lCI'IVE RELIEF                                                RENTO , W 98057
                                                                          TEL: (206) 582-6001
                                                                          FAX: (206) 466-6085
               Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 32 of 41




             3.3      Plaintiffs have standing to bring this action, the di putcs that arc the subject of

 2   this action are ripe for the Court to resolve, and all conditions precedent to filing suit have been

 3   performed or have occurred.

 4                                    IV.      FACTUAL BACI GROUND
 5           4.1      On November 26 and 27, 2014, Defendant Green was incarcerated in the Pierce

 6   County Jail related to an arTest for obstruction. On December 17, 2017, through his personal

 7   email briangreenband@tds.net, Defendant Green submitted a PRA reque t to the Pierce

 8   County Sheriff's Department related to his prior November 2014 incarceration and targeted

 9   correctional staff seeking:

10
             Any and all records of official photos and/or birth date and/or rank and/or position
11           and/or badge number and/or date hired and/or ID Badge for all detention center
             and/or jail personnel and/or deputies on duty on ovember 26 & 27, 2014.
12
     ln response to this request, and pursuant to RCW 42.56.250(8), 1 the Pierce County Sheriffs
13
     Department withheld the photographs and dates of birth in the personnel fil es of the Pierce
14
     County Jail correctional staff.
15
             4.2      The purpose of the exemption in R W 42.56.250 (8) is to protect employees
16
     and workers of criminal justice agencies. T11c exemption arose out of recommendations from
17
     th   Governor's task force on the Lakewood Police murders.                       In November 2009, four
18
     Lakewood police officers were fatally shot at a coffee shop in Pierce County. The shooter was
19
     Maurice Clemmons, and after the shooting family members and friends helped Clemmons
20
     avoid capture. Clemmons was later shot and kille<l by a cattle police officer. Based on public
21
     tc timony on the House Bill that became RCW 42.56.2S0 (8), it was learned that after the
22
     shooting the Lakewood Police Department was barraged with requests for information on
23
     officers and their families and that many of the requests came from member of Clemmons·
24
25
              1 RCW 42. 56.250 was amended by Hfl 2020 effective July 8, 20 19. Subsection (8) of the statute wa
26   formerly subsection (9) .


     PLAr.N'T1FFS' COMPLAINT FOR                            3                                & TARlJII', Pl,LC
                                                                            FRKIMU'.'IU JA<.: KSON
     DECLARATORY JUDGMENT AND                                                 900 W 16ru STREET,SlJITE 215
     fNJUNCflVE RELIEF                                                             RE TON, WA 98057
                                                                                     l'EL: (206) 582-6001
                                                                                     -      ~     .-
           Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 33 of 41




 1   family. Public testimony further provided that inmates and other partie,.:; use requests to target

 2   and endanger criminal justice workers and their families.

 3          4.3     In re ponsc to the withholding by the Pierce         ow1ly Sheriff's Department,

 4   Defendant Green claimed a "news media" exception to the RCW 42.56.250 (8) exemption.

 5   Defendant Green is not employed by any news entity, but i.       ru1   individual with a YouTubc

 6   account he calls "Libertys Champion." The Pierce County          heriff' Department maintained

 7   the withholding of photographs and dates of birth records, and on November 28, 2018,

 8   Defendant Green served Pierce Cowity with a PRA lawsuit. In Dccc,mber 2018, Defendant

 9   Green filed the PRA lawsuit in Thurston County uperior Court.

10          4.4     Plaintiff Frank Cornelius is a Pierce County Deputy Prosecuting Attorney who

II   was ac;signed to defend the County in the PRA lawsuit brought by Dcti nrlant Green. During

12   the course of the PRA lawsuit, DPA Cornelius, as attorney for the County, sought written

13   discovery from Defendant Green related to his news media claim under RCW 42.56.250(8) and

14   RCW 5.68.0 I 0(5) and the County's affirmative defenses. Defendant Green did not provide

15   sufficient infonnation in response t<J the County's discovery requests and on behalf of the

16   County DPA Cornelius filed a motion to compel answers.

17          4.5     Defendant Green was angered by Lhe County's discovery requests and motion to

18   compel. On February 27, 2019, the same day DPA Comeliu filed the                   ounly's reply in

19   support of its motion to compel discovery, Defendant Green retaliated by submitting a new

20   PRA request to the Pierce County Prosecutor's Office targeting DPA Cornelius by seeking U,e

21   following records:

22                  1.     Any and all of Frank CorneUus's cellular telephone records
23                         for any and all cellular telephones he uses to conduct his
                           busin ss including text messages from November 2018 to
24                         present.

25

26


     PLAINTfffS' COM.PLAINT FOR                       4            FltEJMU1'1) ,IACKSOK & TARDlf', PLLC
     DECLARATORY JUDGMENT AND                                       900 SW 16'"" STREET, lJlTF. 215
     INJUNCTIVE RELIEF                                                      H~NTO , W     98057
                                                                            TEL: (206) 582-6001
                                                                            F&v·f10~\4M..MR~
                 Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 34 of 41




                        2.     Any and all records of official photos and/or birlh date
                               and/or rank and/or position and/or badge number and/or
  2                            date hired and/or ill Badge for Frank Cornelius.
  3
                        3.     Any and all complaints or grievances involving or
  4                            pertaining to Frank Comeli us.

  5     This l'RA reque t targeting DPA Cornelius was made by Defendant Green onl y for the purpose

  6     of intimidating and hara sing DPA Cornelius in retaliation for DPA Cornelius' efforts to

  7     defend the County and conduct legitimate discovery as permitted by Washington low and the

  8     Civil Rules. Both Defendant Green' s earlier PRA request seeking personal information about

  9     County correctional staff and his more recent PRA request targeting Plaintiff Cornelius relat ·

10      to personal matters.    . either Defendant Green nor the public generally have a legitimat

ll      interest or any bona fide new ' purpose in obtaining DPA CorneLius' birtbdate or photographs

12      of DPA Cornelius that are contained in County records.

13              4.6     On April 5, 2019, the Thurston County Superior           ourt entered an order in

14      Defendant Green's PRA action against the County deciding the issue of whether Defendant

15      Green qualified as a member of the "news media" for purposes of RCW 42.56.250 (8) and

16      RCW 5.68.010 (5).      W'bile the Thur ton County Superior Court determined that Defendant

17      Green qualified as n member of the "news media" based upon his YouTube account and that

        no further discovery was required for it to resolve this issue, it recognized its "ordc-r involves a

l9      controlling question of law as to which there is substantial ground for a difference of opinion

20      and that immediate review of the order may materially advance the ultimate term ination of thi'

2l      litigation."   As a result, the Thurston County Superior Court certified this decision for an

22      immediate interlocutory appeal pursuant to RAP 2.3(b)(4), and it stayed enforcement of its

23      order pending resolution of such appeal.

24              4.7     11,e County sought and obtained discretionary review pur:uant to the Thurston

2 .)~   County Superior Court' certification that its decision in Defendant C'rrccn' s PRA lawsuit i ·

26


        PLATh'T[FFS' COMPLAINT FOR                        5             FREl~UNO JACKSON & TARDIF, PLLC
        DECLARATORY JUDGMENT AND                                         900 SW l(il1 1 STR ,ET, ITE 215
        INJUNCTIVE RELIEF                                                     RE TOl'I, WA 98057
                                                                               TEL: (206) 582-600 I
           Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 35 of 41




 1   appropriate for an interlocutory appeal. The Court of Appeals granted the County's request for

 2   discretionary review, and the case is now pending in the Court of Appeals , Division II.

 3          4.8     The County responded to Defendant Green s Fehruary 27, 2019 PR!\ request

 4   for records relating to Plaintiff Cornelius by pr ducing record. in in:Lallmcnts. On April 15,

     2019, the County releaqed a first installment of records to Defendant Green consisting of

 6   twenty-one (21) pages. In the letter notifying D efendant Green that the first installment of

 7   records was available, the County stated> "We arc requesting that you provide us any

 8   information to establish whether this request for photograph and date of bitth records satisfies

 9   the requirements of RCW 42.56.250 (8) and RCW 5.68.010 (5).                    Please provide this

10   information by the next installment date of May 3, 2019."

11          4.9     On May 3, 2019, the County released a sec nd installment of records to

12   Defendant Green, consisting of one (l) page of records.       In the letter notifying Defendant

13   Green that the second installment of records was available, the County reminded Defrndaot

14   Green that it bad requested information from him to establish that he was a member of the

15   "news media" and that it had not received any response from him.

16          4.10    On May 16, 2019, Defendant Green sent the County an e,.mail claiming that he

17   is a member of the "news media" based upon the fact that he is an "administrator'' and

18   "manager' of his Y ouTubc account, "Libertys Champion."
19          4.11    On May 17, 2019 the County notified Defendant Green that it would require

20   additional time before it could provide the next installment of records to his February 27, 2019

21   PRA request for records regarding Plaintiff Cornelius. The County estimated further respom,e

22   to his request would be provided on or before May 28, 2019. On May 24, 2019, the                    ounty

23   again notified Defendant Green that it would require additional time to provide a further

24   response, because it required additional information to determine whether he qualified as a

25   member of the "news media" for purposes of RCW 42.56.250(8) and RCW 5.68.010 (5).

26   Specifically, the County's May 24, 2019 letter to Defendant Green stated:


     PLAINTIFFS' COMPLAINT FOR                       6             FR.El\'IUND JACKSON   & TARDIF, PLL
     DECLARATORY JUDGMENT AND                                       900 'W 16'1'11 TREET,SUITE2l5
     L"IJU. ·cTfVE RRLIEF                                                 RENTON, W 98057
                                                                           Tr.r .: (206) 5 2-600 l
                                                                           FA~: f206)46f...tiOR5
             Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 36 of 41




            We need additional infonnation from you to determine whether you qualify as
 2          "news media" as defined by RCW 5.68.010 (5). Tbat statute provides that
            persons must be an employee agen t, or independent contractor of an entity that is
 3
            in the regular business of news gathering and disseminnting new · of information
 4          to the public. The statute further requires that information being sought must be
            obtained while serving in that capacity.
 5
            You identify yourself as the "administrator'' and ''manager» of a YouTube
 6
            channel that you call "Liberty's Champion." The roles you identify are not tenns
 7          found in RCW 5.68.010 (5). Please provide us with information to establish that
            you arc either an employee, agent, or independent contractor of " Libertys
 8          Champion" engaged in bona fide news gathering, as well as information
            establishing that ''Libertys Champion" qualifies as an "entity'' under RCW
 9          5.68.010 (S)(a). We would also appreciate any verifying documentation that you
            are able to provide in support of the legal nature of "Libertys Champion" and your
10
            relationship to it. This information is needed to assist us in making the
11          appropriate determinations under RCW 42.56.250(9).

            4.12   On May 28, 2019, Defendant Green sent the County a copy of the Thurnton
12
     County Superior Court' s April 5, 2019 order on the merits from his PRJ\ lawsuit against the
13
     County. As stated above, by its terms this order is stayed pending resolution by the Court of
14
     Appeals of the County's request for an interlocutory appeal and is tht-1·efore currently not
15
     enforceable. On May 28, 2019, the County also ent Defendant Green a letter notifying him it
16
     would proyjde him a further response to his PRA request for records regarding Plaintiff
17
     Cornelius on or before June 3, 2019.
18
            4.13   On June 3, 2019, the County released to Defendant Green a fourth installment
19
     of records responsive to his PRA request for records regarding Plaintiff Cornelius, consisting
20
     of two (2) pages of records. The County further estimated that information regarding the next
21
     installment ofrecords would be available on or before June 10, 2019.
22
            4.14   On June 10, 2019, Plaintiffs herein filed a lawsuit against the County and
23
     Defendant Green in Pierce County Superior Court under Cause No. 19-2-08 599-7. The lawsuit
24
     asserted that the County's release of records containing birthdatcs and/or photos of PCPAA
25
     member employees, including but not limited to Plaintiff Comelil1s, in response to PR.A
26


     PLAINTIFFS' COMPLAl:t-ff FOR                   7            J:'REIMUNll JACKSON & TARDIF, PLLC
     DECLARATORY JUDGMENT AND                                     900 SW 16rn STREET, SUITE 215
     I~JUNCTIVE RELIEF                                                 RENTON, WA 98057
                                                                         T EL:   (206) 582-6001
          Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 37 of 41




 l   requests by Defendant Green would violat~ the privacy rights of such member employees

 2   under Article I, Section 7 of the Washington Constitution. The lawsuit also a serte<l Defendant

 J   Green did not qualify under the "news media" exception in RCW 42.56.250 (8) and RCW

 4   5.68.010 (5). Defendant Green was served with the prior lawsuit filed by Plaintiffs herein on

 5   June 14, 2019. On June 17, 2019, Defendant Green sent an e-mail to the County in which he

 6   withdrew the part of hi February 27, 2019 PRA request seeking birthdatc and official photos.

 7   Subsequently, attorney Joe Thoma~, who purported to represent Defendant Green, insisted that

 8   Plaintiffs herein dismiss their lawsuit. On July 19, 2019, the Pierce County Superior Court

 9   granted a motion by Plaintiffs herein to dismiss their lawsuit without prejudice based upon

10   Defendant Green's withdrawaJ of the portion ofhi February 19, 2019 PRA request that sought

11   birthdates and official photos.

12          4.15    Defendant Green's efforts to intimidate and harass Plaintiff Cornelius have

13   continued and escalated. Between July 20-30, 2019, an "anonymous" PRA rcquestor submitted

14   approximately fifty-six (56) separate public records requests from the email address

15   records.requests@yahoo.com to the Pierce County Prosecutor's Office seeking all variet of

16   information pertaining to Plaintiff Cornelius, Plaintiff PCPAA, and the prior de laratory

I7   judgment action including but not limited to information regarding the below signed attorney

18   John Nicholson, the law finn Freirnund, Jackson & Tardif where Mr. Nicholson works,

19   identification of member of PCPAA documents regarding the prior declaratory judgment

20   action under Pierce County Superior Court Cause No. 19-2-08599-7, and Plaintiff Comclius.

2t   Plaintiff Cornelius is identified by name or other personal identifiers in thirle n (13) of the e

22   PR.A requests. Among the requests, copies of all photo identification badges for any and all

23   current members of PCP AA were requested.

24          4.16    On Augu t 9, 2019, Defendant Green submitted approximately fifteen (15) PRA

25   requests lo the Pierce Cow1ty Prosecutors Office from his briangreenband@tds.net email
26   address, seeking information pertaining to the below signed attorney John       icholson, the law


     PLAINTrFFS' COMPLAINT FOR                       8             F1uw,1u o JACK ON & TAROIF, PLLC
     DECLARATORY JUDGMENT AND                                       900 'W 16'" TRE1':T,SU1TE215
     1 'JUN<...i'IVE RELIEF                                              RENTO , W 98057
                                                                          TEL: (206) 582-M0I
                Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 38 of 41




     firm Freimund, Jackson & Tardif, PLLC, where Mr. 'Nichol on works, and the PCPAA.

 2   Fourteen (14) of the August 9, 2019 PRA requests were identical to requests made by the

 3   "anonymous" requestor between July 20-30, 2019.

 4          4.1 7         On August 23, 2019 Defendant Green made a new PR.A request to the County

 5   for' [a]ny and all records of official photos and/or ID Badges for Prank Comelius." On August

 6   26, 2019, Defendant Green followed up this new PRA request with an email claiming it was "a
 7   news media request."

 8          4.18          Based on information and belief, the "anonymous'· rcquestor is Defendant

 9   Green or another individual acting on his behalf. On September 5, 2019, attorney Joe Thoma,

10   and Defendant Green appeared together at the Pierce County Prosecuting Attomcy's civil

1l   divi ion offices in Tacoma, Washington seeking to pay costs for copies of record disc! scd by

12   the County in response to PR.A requests. At that time, Mr. Thomas identified himself as the

13   attorney       for      the   "anonymous"      requestor    who     uses       the      email     address

14   record .requests@yahoo.com and then paid $1.05 on behalf of hi client.

15          4.19          Public release of photos and/or idenLiflcation badges of Plaintiff Cornelius

16   contained in          unty record would subject him to an ongojng risk of identity theft and other

17   harms. Plaintiff Cornelius is entitled to an expectation that photos of him contained in County
J8   records will not be disclosed in response to Defendant Green's PRA request. Release of
19   Plaintiff Cornelius' photo contained in County records would also be highly offensive to a

20   reasonable person and is not of leg1timate concern to the public.

21          4.20          Defendant Green is not an "entity" Ii ted in RCW 5.68.010 (5)(a), nor is he a
22   parent, subsidiary, or affiliate of any such "entity." Likewise, Defendant Green is not an

23   employee, agent or independent contractor of any "entity" that i listed in RCW 5.68.01 0

24   (5)(b). Defendant Green's YouTube account, • Libertys Champion," is not an 'enti ty•· listed

25   RCW 5.68.010 (S)(a). Therefore, Defendant Green is not a member of the "news media," as

26   defined in RCW 5.68.0 IO (5).


     PLAINITFFS ' COMPLAJNT FOR                          9                             & TARDIF', PLLC
                                                                       FttKIM M> JACKSON
     DECLARATORY nJDGMENT AND                                           900 Wl6f11 'TRERT,S JTF.215
     fNJUNCTJVE RELIEF                                                      RF.~ON, WA 98057
                                                                                TE1.: (206) 582-6001
                                                                                -.     -. . .
           Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 39 of 41




             4.21      On September 4, 2019, the County responded to Defendant Green ' s August 23,

 2   2019 PRA request by denying the request.

 3           4.22      Plaintiff Cornelius does not consent to the County's relea..,e of records that

 4   reveal hi      official photos and/or identification budges. All County records responsive to

 5   Defendant Green's PR.A request contain such objectionable information about Plaintiff

 6   Cornelius and/or images of him.

 7                                       V.    CLAIMS FOR RELIEF
 8                                     FTRST CLA[M
 9                     DECLARATORY JU DGMENT UND ~ R Chapter 7.24 R W
             5.1       Plaintiffi re-allege and incorporate by reference, as if fully set forth herein, the
10
     allegations in Paragraphs 4.1 - 4.22 above.
11
             5.2       Public employee members of PCPAA, including but not limited to Plaintiff
12
     Cornelius, have a right of privacy under Article 1, ection 7 of the Washington Con ·titution.
13
     Plaintiffs are entitled to a judgment pursuant to Chapter 7.24 RCW declaring that the County's
14
     di closure of records containing the official photos and/or identification badges of public
15
     employee members of PCP AA, including but not limited to those of PlainWf Cornelius would
16
     violate thi , right to privacy.
17
             5.3      Plaintiffs are entitled to a judgment pursuant to Chapter 7.24 RCW declaring
18
     that County records containing official photos and/or identification badges of the public
19
     employee members of Plaintiff PCPAA, including but not limited to those of Plaintiff
20
     Cornelius, are exempt from di closure under the PR.A.
21

22                                         ECOND CLAIM
                                  INJUNCTION UNDER RCW 42.56.540
23
             5.4      Plaintiffs re-aJlege and incorporate by reference as if fully set forth herein, the
24
     allegations in Paragraphs 4.1 - 4.22 above.
25

26


     PLAINTIFFS' COMl'LAll\"T FOR                       10                                 & TARD IF, PLLC
                                                                       Flllil M Uil,l) JACK ON
     OECL<\RATORY JUDGME.         r AJ\il)                              900 W toftr STR EET, SUITE 215
     INJUNCTIVE RELIEF                                                      RE. TO , WA 98057
                                                                             Tr.1.: (?06) 582-6001
                                                                                 r,~.   v.   ,..,nr.,, ,1,-~ /.IHI C
            Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 40 of 41




            5.5    Plaintiffs are entitled to an injunction under RCW 42.56.540 prohibiting the

 2   County from disclosing records revealing the official photo· and/or identification badges of

 3   public employee members of Plaintiff PCP AA, including but not limited to tho c of Plaintiff

 4   Corneliu , to Defendant Green.

 5
                                      THIRD CLAIM
 6                           N.JCNCTION UNDER Chapter 7.40 RCW
 7          5.6     Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, the
 8   allegations in Paragraphs 4.1 - 4.22 above.
 9          5.7     Plaintiffs are entitled to an injunction under Chapter 7.40 RCW prohibiting the
10   County from disclosing records revealing the official photos and/or identiCTcation badges of
11   public employee members of Plaintiff PCPAA, including but not limited to those of Plaintiff
12   Cornelius, to Defendant Green.
13
                                   VI.     REQUEST FOR RELIEF
14          WHEREFORE, Plaintiffs request the Court enter ajudgmenl in their favor and against

15   Defendant as fo1lows:
16          A.      Declaring that disclosure of County records containing official photos and/or
17   identification badges of public employee members of Plaintiff PCP AA, including but not
18   limited lo tho e of Plaintiff Cornelius, would violate their right to privacy under Article 1,
19   Section 7 of the Wa hiogton Constitution.
20          B.      Declaring that Defendant Green is not a member of the "news media" under

21   RCW 42.56.250 (8) and RCW -.68 .010 (5) .
22          C.      Declaring that County record. containing official photos and/or identi fication
23   badges of public employee members of Plaintiff PCP AA, including but not limited to tho e of
24   Plaintiff Cornelius, are exempt to disclosure under the PRA.
25

26

     PLAJNTIFFS' COMPLAINT FOR                        lI            f?R l(IMlJ~D JACKSO"I& T RD IF, PLLC
     DECLARATORY JUDGMENT AND                                        900 W 16''H TREET, UITl!:2 15
     NJGNCTIVr: RELIEF                                                    RENTON, V A 980S7
                                                                           TF. L: (206) 582-6001
          Case 3:20-cv-05155 Document 1-1 Filed 02/20/20 Page 41 of 41




            D.     Providing temporary, preliminary, and permanent injunctive relief enjoining the

 2   County from disclosing the official photos and/or identification badges of public employee
 3   members of Plaintiff PCP AA, including but not limited to those of Plainti fT Cornelius, as

 4   contafocd in County record .

 5          E.     Declaring that Defendant Green uses the PRA for abusive and vexatjous
 6   purposes incl udi ng intimidation and haras ment.

 7          F.     For uch other and further relief as the Court deems jm,t and proper.

 8

 9          DATED this 24th day of October, 2019.

10

11
                                                   R. NTCHOLSO , WSBA #30499
12                                           reimund Jackson & Tardif, PLLC
                                            405 Place South
13                                          900 S.W. l6 th Street, Suite 215
                                            Renton, Washington 98057
14
                                            206-582-6001
15                                          johnn@tj tla w.com
                                            Attorneys for Plaintiff
16

17

18

19

20

21

22
23
24
25
26


     PLATNTIFFS ' COMPLAINTFOR                      12                FREI\H:ND JACKSON& TARDff, PLLC
     DECLARATORY JUDGMENT AND                                          900SW 16Tll STREET SUlTF. 21 5
     I "JUNCTIVE RELIEF                                                     RF. 'T0:--1', WA 98057
                                                                             TEL: (206) 582-6001
                                                                             F" ". f?M) ,11,r...1.n.11 .;
